         Case 1:19-cv-07851-AJN Document 23 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                      4/20/20
SOUTHERN DISTRICT OF NEW YORK


  Edwin Diaz, on behalf of himself and all others
  similarly situated,

                        Plaintiff,                                  19-cv-7851 (AJN)

                 –v–                                                     ORDER

  Govberg, LLC,

                        Defendant.



ALISON J. NATHAN, District Judge:

       In their February 27, 2020 letter, Dkt. No. 22, the parties informed the Court that they

expected to seek dismissal of the above-captioned action with prejudice within 30 days. As of

the date of this Order, the parties have not done so. Accordingly, by May 4, 2020, they shall

either submit a proposed consent decree or provide the Court with a status update.

       SO ORDERED.


 Dated: April 20, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
